Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 3/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshie et al. (US 2016/0152870).
Regarding Claims 1, 3, 4 and 7, Yoshie et al. teaches applying a pressure sensitive adhesive (PSA) sheet having a PSA layer and a PET substrate layer (See page 7, paragraph [0096], wherein PSA is attached to a PET backing, thus forming a protective sheet such is claimed), to the surface of an article, and then removing the PSA sheet from the article, the glass side of an alkali glass plate (See page 10, paragraph [0144], and note no “processing” is actually claimed and anything including the formation of the alkali glass plate itself is reasonably considered “processing;” and note the sheet is 180 degree peeled off the glass to remove it; note the opposing side of the glass is a tin layer that is reasonably considered a low-emissivity layer), wherein the PSA has a hardness of over 0.3 MPa and an initial peel strength over 0.01 N/20mm (See Abstract and page 11, Table 2, teaching Example 8 with a hardness of 0.480 for the PSA and an adhesive strength tested by peeling from glass, i.e. a peel strength to a glass plate, of 0.023 N/25mm, or 0.0184 N/20mm).  Examiner submits the process, containing all the process steps claimed, is thus a method of protecting an article surface as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amono et al. (US 2014/0342152).
Regarding Claims 1-3, 7 and 8, Amano et al. teaches a protective sheet comprising PSA layer and a plastic film substrate that is peelably attached to an article to prevent scratching to the article during processing and then removed by peeling following said processing (See page 1, paragraphs [0002]-[0004]).  Amano et al. teaches the PSA is formed from an acrylic emulsion polymer made from 70-99% by weight alkyl (meth)acrylates and 0.5-10% by weight carboxyl group containing monomers, wherein the use of alkyl methacrylates is specifically taught to control hardness and control removability (See page 3, paragraphs [0045]).  
Examiner notes the preferred PSA taught in Amano et al. is close to being identical to Example 3 in the instant specification, wherein instant Example 3 teaches 92 parts 2-ethylhexyl acrylate (2EHA), 4 parts methyl methacylate (MMA), 4 parts acrylic acid, and 3 parts emulsifier) in an aqueous emulsion, and crosslinked with 2 parts epoxy crosslinking agent produces the claimed characteristics in a PSA (See instant PgPub2020/0180268, page 18, paragraphs [0176]-[0178], and page 19, Table 1).  Amano et al. teaches as the most preferred alkyl(meth)acrylate is 2EHA present at 87-96% by weight, exactly as in Example 3 (See Amano et al. page 4, paragraphs [0046] and [0049]).  Amano et al. further teaches acrylic acid is the preferred carboxyl-containing group monomer and is preferably at 2-4% by weight, the same as in Example 3 (See page 4, paragraphs [0050]-[0051]), and Amano et al. uses these same monomers, and also the exact same emulsifier (AQUALON HS-1025, 3 parts) and epoxy cross-linking agent (TETRAD-C, 2 parts), in the exact same amount in their examples as in Example 3 (See Amano et al., pages 16-17, paragraph [0168]-[0170]).  Further, Amano et al. teaches MMA may be added to the initial monomer mixture in an amount up to 5% by weight in order to reduce defects, again overlapping the range in Example 3 (See Amaro et al., page 4, paragraph [0052]), and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate up to 5% MMA in the aqueous emulsion because doing so would have predictably reduced defects of the PSA.  
Thus, the preferred embodiment of the PSA in Amano et al., or a least an obvious common variation thereof, is essentially the exact emulsion, acrylic polymer, and crosslinking agent that produces the PSA in the protective adhesive sheet as claimed, and they also produce it for the same purpose, as a peelable PSA for a protective sheet, such as for glass (See page 16, paragraph [0165]).  Such an adhesive would have been expected to have the same properties, including surface hardness and peel strength, such as is claimed.  It is also noted there is a molar range taught for the crosslinking agent Amaro et al., and more than 2 parts clearly would have been within the scope of invention (See page 8, paragraph [0086], teaching the molar range and indicating it could be up 1.3 epoxy/carboxyl, which indicates both higher ratio and higher amounts epoxy crosslinking agent when there is more acrylic acid).  The instant specification indicates small additions in crosslinking agent to a system such as in Amaro et al. drastically increase the hardness from around 0.4 MPa to almost 0.95 MPa (See instant PgPub, page 19, Table 1, Ex. 3 and 4, indicating the increase in hardness merely from 2 parts to 6 parts crosslinking agent).  Thus, all evidence suggests the PSA of Amaro et al. has, or could have had, all the characteristics as claimed.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. as applied to Claim 1, and further in view of Michel (WO 2016/139318).
Regarding Claims 4-6, Amano et al. teaches the method of Claim 1 as described above. Amano et al. further teaches the PSA disclosed therein is designed to be used as a peelable protective sheet for material including glass.  It would have been apparentl such a PSA as disclosed therein could have been utilized as the adhesive for a protective layer for any glass materials requiring the temporary attachment of a peelable protective sheet.  It is known that panel glass, such as for windows etc., which use low-emissivity coatings and may be 3 m or greater in width, may require temporary a protective sheet attached over the entire surface applied for certain processing steps, and then removed thereafter (See, for example, Michel et al., page 6, lines 6-18 and page 7, lines 8-22).  It would have been obvious to a person having ordinary skill in the art at the time of invention that the PSA of Amano et al. could have been utilize to temporarily adhere the protective sheet to the low-e glass panel in Michel et al. because said PSA is known to be ideal, or at least suitable, for adhering to glass and related substrate for processing while remaining easily peelable, the exact traits required for the glass panel in Michel et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746